     Case 2:20-cv-10231-FMO-SK Document 10 Filed 02/12/21 Page 1 of 3 Page ID #:29



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10   OMAR LUNA,                                    )   Case No. CV 20-10231 FMO (SKx)
                                                   )
11                         Plaintiff,              )
                                                   )
12                 v.                              )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
13   THRIFTY OIL CO.,                              )
                                                   )
14                                                 )
                                                   )
15                         Defendant.              )
                                                   )
16

17          On December 1, 2020, the court issued its Standing Order Re: ADA Accessibility Cases
18   (see Dkt. 9, Court’s Order of December 1, 2020), which ordered plaintiff Omar Luna (“plaintiff”) to
19   file a proof of service demonstrating service of the Complaint on all parties “within 93 days of the
20   filing of the case absent a previously approved extension of time by the court.” (Id. at 2). The
21   court admonished plaintiff that “failure to file the proof of service within 93 days after the filing of
22   the case shall result in the dismissal of the action and/or the defendant that has not appeared in
23   the case and for which plaintiff has not filed a proof of service.” (Id.) (citing Fed. R. Civ. P. 41(b);
24   Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
25          Here, plaintiff filed this action on November 6, 2020. (See Dkt. 1, Complaint). Accordingly,
26   plaintiff was required to file a proof of service demonstrating service of the complaint on defendant
27   Thrifty Oil Co. (“defendant”) no later than February 8, 2021. (See Dkt. 9, Court’s Order of
28
     Case 2:20-cv-10231-FMO-SK Document 10 Filed 02/12/21 Page 2 of 3 Page ID #:30



1    December 1, 2020, at 2); Fed. R. Civ. P. 4(m). No such proof of service has been filed as of the
2    date of this Order. (See, generally, Dkt.).
3            Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
4    “must dismiss the action without prejudice” if service is not effected “within 90 days after the
5    complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
6    to comply with court orders. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
7    30, 82 S.Ct. 1386 (1962) (authority to dismiss for failure to prosecute necessary to avoid undue
8    delay in disposing of cases and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258,
9    1260 (9th Cir.), cert. denied, 506 U.S. 915, 113 S.Ct. 321 (1992) (district court may dismiss action
10   for failure to comply with any court order). Dismissal, however, is a severe penalty and should be
11   imposed only after consideration of the relevant factors in favor of and against this extreme
12   remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986). These
13   factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
14   to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability of less
15   drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
16   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
17   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
18   a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
19   comply.”). “Although it is preferred, it is not required that the district court make explicit findings
20   in order to show that it has considered these factors and [the Ninth Circuit] may review the record
21   independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
22   1261.
23           Pursuant to Rules 4(m) and 41(b), and in light of the Pagtalunan factors, the court is
24   persuaded that this action should be dismissed for failure to effect service within the specified time
25   and comply with the Court’s Order of December 1, 2020. Plaintiff’s failure to timely file a proof of
26   service hinders the court’s ability to move this case toward disposition and indicates that plaintiff
27   does not intend to litigate this action. In other words, plaintiff’s “noncompliance has caused [this]
28   action to come to a complete halt, thereby allowing [him] to control the pace of the docket rather

                                                        2
     Case 2:20-cv-10231-FMO-SK Document 10 Filed 02/12/21 Page 3 of 3 Page ID #:31



1    than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (internal quotation
2    marks omitted). Further, plaintiff was warned that failure to file a valid proof of service would result
3    in a dismissal of the action for lack of prosecution and failure to comply with a court order. (See
4    Dkt. 9, Court’s Order of December 1, 2020, at 2); see also Ferdik, 963 F.2d at 1262 (“[A] district
5    court’s warning to a party that his failure to obey the court’s order will result in dismissal can satisfy
6    the consideration of alternatives requirement.”) (internal quotation marks omitted). Thus, having
7    considered the Pagtalunan factors, the court is persuaded that the instant action should be
8    dismissed for failure to timely effect service, failure to comply with a court order, and failure to
9    prosecute.
10          Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
11   without prejudice, for failure to timely effect service, failure to prosecute, and failure to comply with
12   the orders of the court.
13   Dated this 12th day of February, 2021.
                                                                                 /s/
14                                                                       Fernando M. Olguin
                                                                     United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
